NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ELIJAH BA, DC #020003,                       )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D18-3018
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Pinellas
County; William H. Burgess, III, Judge.

Howard L. Dimmig, II, Public Defender,
and Kimberly Nolen Hopkins, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.